Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to the applicant’s amendment filed 09 February, 2022. Claims 1-8 and 21-32 are pending. The rejections are as stated below:

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

            Claims 1-8 and 21-32 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-24 of US Patent No. 10,402,794 B2 and claims 1-22 of US Patent No. 11,442,293 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The current invention and US Patents ‘794 and ‘293 are all drawn to methods and systems for facilitating a money transfer using a payment server. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are all directed to methods and systems for facilitating a money transfer using a payment server.  The claims in the instant application and US Patents ‘794 and ‘293 above are significantly similar and the claimed features seem to be identical with various obvious In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.  
For these reasons, the claims of the instant application are not identical to claims 1-24 of US Patent No. 10,402,794 B2 and claims 1-22 of US Patent No. 11,442,293 B2, but they are not patently distinct.  

Claims 1-8 and 21-32 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of co-pending application No. 17/497,116. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The current invention and co-pending applications ’116 are both drawn to methods and systems for facilitating a money transfer using a payment server. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are both directed to methods and systems for facilitating a money transfer using a payment server.  The claims from both applications above are significantly similar and the claimed features seem to be identical with various obvious alternate method. 
Furthermore, the omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.  
For these reasons, the claims of the instant application are not identical to claims 1-20 of co-pending application No. 17/497,116, but they are not patently distinct.   
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kassemi et al. US 2014/0279444A1 discloses a method for peer-to-peer e-commerce transaction between a first user and a second user that is facilitated by a payment server.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691